DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 10 June 2020.
Claims 3 and 7 have been amended.
Claims 1-10 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 5 are allowed because a search of the prior art of record fail to anticipate or render obvious step of the post-neuron circuit comprising a capacitor and an input terminal, the input terminal of the post-neuron circuit charging the capacitor in response to the first pulse signal, the post-neuron circuit generating a firing signal based on a voltage level of the capacitor and a threshold voltage, and the post-neuron circuit generating a control signal based on the firing signal; wherein the control signal controls turning on the second switch, the second pulse signal flows through the second switch to control a state of the phase change element so as to determine a weight of the artificial neuromorphic circuit.
The closest art presented were U.S. PGPub. No. 20170364801 to Kim et al., where disclose the neuromorphic memory circuit for generating the axon leaky integrated and fire (LIF) pulse using transistors (first and second switches) controlled with propagation pulses.
For claims 2-4 and 6-10, they depend on claims 1 and 5 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov